Citation Nr: 1103006	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The RO found that the Veteran had not submitted new and material 
evidence to reopen his service connection claim for diabetes 
mellitus.  Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence to 
reopen the claim of service connection for diabetes mellitus.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at a Board video-conference hearing at the 
RO before the undersigned Acting Veterans Law Judge in November 
2009.  A transcript of the hearing is of record.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in January 2010 for further development and 
adjudicative action.  The case has been returned to the Board for 
further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Veteran seeks to reopen his claim of service connection for 
diabetes mellitus.

The Veteran's claim of entitlement to service connection for 
diabetes mellitus was originally denied in an April 2002 rating 
decision.  The Veteran received timely notice of the 
determination, but did not appeal, and that decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103.  He was provided with notice by a letter 
in April 2005 that explained how to reopen his previously denied 
claim.  This letter did not inform the Veteran of the date of the 
previous rating decision denying service connection for diabetes 
mellitus, why service connection was previously denied, or what 
evidence is required to substantiate his claim pursuant to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the April 2005 letter 
was inadequate and the claim was remanded by the Board so that 
the AMC could provide the Veteran with corrective notice.

Pursuant to the remand instructions, in March 2010 the Veteran 
was sent a letter apprising him of when and why his diabetes 
mellitus claim had been previously denied.  However, the letter 
did not define the terms "new" and "material" and did not include 
the information necessary to substantiate the underlying claim on 
the merits pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board's January 2010 remand conferred on the Veteran the 
right to compliance with the remand orders, as a matter of law.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as 
already explained herein, the Board's remand orders were not 
fully complied with.  Thus, the AOJ is required to conduct the 
development requested by the Board in order for the Veteran's 
claim to be fully and fairly adjudicated. 

Regarding the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to diabetes 
mellitus, the competent medical evidence of record reflects a 
current diagnosis of hypertension.  Because the Veteran's service 
connection claim for diabetes mellitus is being remanded, and 
because adjudication of that claim may impact the adjudication of 
the Veteran's claim to service connection for hypertension as 
secondary to diabetes mellitus, the Board concludes that these 
claims are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's 
service connection for hypertension claim also must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter regarding his 
claim to reopen service connection for 
diabetes mellitus based on new and material 
evidence.  The letter should describe the 
meaning of "new" and "material" evidence 
necessary to reopen the claim, and include 
the information necessary to substantiate the 
underlying claim on the merits pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  If either of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



